Order, Supreme Court, New York County, entered March 3, 1976, and order of the same court and Justice, entered September 1, 1976, both unanimously affirmed, with one bill of $60 costs and disbursements to respondent. There is no merit to the contention of plaintiff-appellant that he was not afforded a hearing as to the reasonableness of the award made to defendant-respondent wife of alimony and support. He had had such a hearing in full before a referee a scant few months before the first order appealed from was entered, and affidavits submitted on his motion for modification gave no indication of any basis for substantial change. When a later application was made to punish for contempt, he presented nothing persuasive to demonstrate that he could not meet the required payments. Indeed, the conclusion to be drawn from the record before us is that his evident potential was not at all being employed for the purpose of meeting his obligations. The inferences are all to the contrary, and the failure to meet obligations is obviously deliberate. He has not even fulfilled the relatively modest conditions imposed by this court for granting a stay during pendency of the appeal. The adjudication in contempt was well founded. Concur—Stevens, P. J., Markewich, Birns and Lane, JJ.; Kupferman, J., concurs in the result only.